Order entered September 12, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00306-CR

                               IVAN ORTIZ MERIDA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-81221-2018

                                             ORDER
       Appellant, who was convicted of continuous sexual abuse of a young child and two

counts of indecency with a child by contact, filed his brief on September 9, 2019. In the brief,

appellant identifies the child victim by name. This Court does not allow a party to file a brief

that discloses the names of child victims, child witnesses, or any other children discussed or

identified at trial in a continuous sexual abuse of a young child and indecency with a child by

contact case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”).

Accordingly, we STRIKE appellant’s September 3, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Paul D. Key and to the Collin

County District Attorney.




                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE